supported by specific factual allegations that are not belied by the record
                and, if true, would entitle her to relief.   Hargrove v. State, 100 Nev. 498,
                502-03, 686 P.2d 222, 225 (1984).
                            First, West argues that the district court erred in denying her
                claim that counsel was ineffective for conceding her guilt to the count
                alleging unauthorized signing of a credit card transaction document. We
                disagree. At trial, witnesses testified that they saw West sign the credit
                card transaction document. Further, the State introduced the transaction
                document signed by West and surveillance video showing her signing the
                document. In addition, the owner of the credit account testified that she
                had not given West permission to sign the document. Considering this
                evidence, West has failed to demonstrate a reasonable probability of a
                different outcome had counsel not conceded her guilt during opening
                argument as there was overwhelming evidence of her guilt. Therefore, the
                district court did not err in denying this claim without conducting an
                evidentiary hearing.
                            Second, West argues that the district court erred in denying
                her claim that appellate counsel was ineffective for failing to challenge the
                imposition of the large habitual sentence on West as her offense was
                nonviolent. We disagree. Because the habitual criminal statute makes no
                special allowance for nonviolent crimes or remoteness of the prior
                convictions as these are merely considerations within the discretion of the
                district court, Arajakis v. State, 108 Nev. 976, 983, 843 P.2d 800, 805
                (1992), appellant failed to demonstrate reasonable counsel would have
                argued that the district court erred for those reasons. The district court
                stated that sentencing West as a habitual criminal was appropriate due to



SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
West's extensive criminal activity. Therefore, the district court did not err
in denying this claim.
            Third, West asserts that the district court erred in summarily
denying the claims raised in her proper person petition without holding an
evidentiary hearing. We conclude that this argument lacks merit. Other
than asserting that the district court failed to hold an evidentiary hearing
on these claims, West does not present any argument on appeal
demonstrating that the district court erred in this regard. See Maresca v.
State, 103 Nev. 669, 673, 748 P.2d 3, 6 (1987) ("It is appellant's
responsibility to present relevant authority and cogent argument.").
            Having considered West's contentions and concluded that they
lack merit, we
            ORDER the judgment of the district court AFFIRMED.




                                                                    J.
                                    Hardesty


                                                                    J.
                                    Parraguirre




cc: Hon. Douglas W. Herndon, District Judge
     Matthew D. Carling
     Attorney General/Carson City
     Clark County District Attorney
     Eighth District Court Clerk




                                      3